* Corpus Juris-Cyc References: Taxation, 37Cyc, p. 1062, n. 67; p. 1064, n. 77; p. 1075, n. 54 New; p. 1479, n. 88; p. 1518, n. 66.
This suit is to confirm the tax title to certain land sold in 1921 for taxes due for the year 1920 upon an assessment made in 1919.
The appellant York Aultman contends that the tax title in question is void, because, first, the assessment roll for the year 1919 was not sworn to by the assessor when he filed it, and for that reason the sale was void. We do not think there is any merit in the contention, because section 4292, Code of 1906 (section 6926, Hemingway's Code), provides that the failure of the assessor to certify and swear to his assessment roll shall not affect *Page 131 
the validity of his assessment, if the assessment roll is approved by the board of supervisors. And the record in this case discloses that the assessment roll was filed, or lodged, with the clerk of the board of supervisors, and the board received, corrected, and approved the roll for the year 1919, by an order duly spread upon its minutes, and directed the clerk to file the roll according to law, and to publish notice to the taxpayers of the county that the roll had been received, examined, corrected, and equalized; that after its approval by the board notice was duly published in a newspaper in the county for the full time required by law; and it further appears that, acting under chapter 135 of the Laws of 1918, the board of supervisors equalized and approved the roll on file in its office as the assessment roll for the year 1919, after having received it from the state tax commission.
The scheme of equalizing assessment and publishing notice thereof was changed by chapter 135 of the Laws of 1918, which supersedes all previous laws in conflict therewith as to the assessment and equalization by the state tax commission and boards of supervisors, and is controlling. State v. WyomingManufacturing Co., 138 Miss. 249, 103 So. 11.
The second contention of appellant is that the tax title involved is void, because the assessment roll for the year 1919 was not filed as required by law. This position is not maintainable, because the record shows that the assessment roll for the year 1919 was filed, or lodged, with the clerk of the board of supervisors, and that it was identified, and sufficiently established, by the clerk of the board of supervisors as the assessment roll for that year, and was regularly approved by the board upon its minutes; that it was one of the records of the office of the board of supervisors in the custody of the clerk, and it identified itself as the assessment roll of the county, passed upon by the state tax commission, and subsequently equalized and approved by the board, and due notice thereof published, as required by law. *Page 132 
The fact that the assessment roll was not marked "filed" cannot prevail over the undisputed facts in the record, that it was filed with the clerk of the board of supervisors as required by law; and the proof in the case shows that the land involved here was assessed upon the roll for the year 1919, which roll had been duly approved according to law.
The third contention of the appellant, that the tax title is void because the assessor did not publish the notice as required by law, is untenable, because the record discloses the fact that notice was published for the full time required by the statute. It was not published by the assessor as required by section 4303, Code of 1906 (section 6937, Hemingway's Code), but was published by order of the board of supervisors, as provided by chapter 135 of the Laws of 1918, which supersedes the old statute, and is controlling. State v. Wyoming Mfg. Co., supra.
Counsel for appellant cite the Shelby-Burns case, 112 So. ___, decided by this court recently, but still pending on suggestion of error, to support the view that an assessment roll, of a municipality, must be filed and identified before a sale thereunder can be valid. The case mentioned, in our opinion, is not in point, for obvious reasons. But that case has not been finally decided by this court, and the decision referred to may yet be changed. But, if it should finally be held to be the law that the roll must be marked "filed," and identified, the Shelby-Burns case would not control here, for in the instant case the county assessment roll in question was established and identified by the clerk of the board of supervisors, and was one of the records on file in that office, and it identified itself as the assessment roll for the year 1919.
For the reasons set out above, we think the lower court was correct in confirming the tax title, and the decree is affirmed.
Affirmed. *Page 133